BERDON, J.,
dissenting. I am baffled by the majority’s decision in this case. There is no plausible legal reason why the plaintiff, the city of Danbury, asserted more than 100 separate actions to foreclose tax liens on paper subdivisions of the same parcel of land. By doing so, the plaintiff incurred 111 sets of attorney’s fees, 111 court entiy fees, 111 sheriffs fees, 111 appraisal fees, and 111 title search fees.1 As a result of these 111 foreclosure actions, the plaintiff incurred fees and costs in the amount of $388,000, all in an effort to collect taxes of less than $400,000 from a single entity. Significantly, the majority does not attempt to make the absurd argument that all of these actions were necessary. Instead, the majority claims that “these 111 cases were not ‘for the recoveiy of the same demand.’ ” This is clearly false. Even if it were true, however, it would not somehow legitimize the plethora of separate actions. It is apparent that the plaintiff should have asserted only one foreclosure action, thereby incurring only one attorney’s fee, one court entry fee, one sheriffs fee, one appraisal fee, *32and one title search fee. By condoning the plaintiffs tactic of extracting 111 separate fees and costs from what should have been a single foreclosure action, the majority of this court demeans the legal profession and undermines the credibility of the judiciary.
It is necessary to put these foreclosure actions in their proper perspective. “Foreclosure is peculiarly an equitable action, and the court may entertain such questions as are necessary to be determined in order that complete justice may be done.” Hartford Federal Savings & Loan Assn. v. Lenczyk, 153 Conn. 457, 463, 217 A.2d 694 (1966). Accordingly, we must take as our lodestar the principle that, above all else, the fees and costs that we allow in the present case must be equitable.
I shall begin by briefly stating the material facts. The named defendant in this case, Dana Investment Corporation, owned the relevant property; the defendant Wedgestone Realty Investors Trust (Wedgestone) held a mortgage on that property. When Wedgestone went into bankruptcy, it assigned its mortgage to the defendant Philbury, Inc. (Philbury), a corporation created to hold and liquidate Wedgestone’s assets for the benefit of its creditors. In sharp contrast to the plaintiffs 111 separate actions to foreclose tax hens, Philbury foreclosed the interests of eighteen lienholders in a single transaction — thereby incurring a single court entry fee, a single sheriffs fee, a single appraiser’s fee, a single set of taxable court costs, and a single attorney’s fee.
As a threshold matter, it has been well established for more than 200 years that the trial court — and not the clerk — must tax costs as part of an equitable judgment. See, e.g., Union Trust Co. v. Stamford Trust Co., 72 Conn. 86, 96, 43 A. 555 (1899) (“[t]he omission to tax costs either for or against [a party] may fairly be regarded as equivalent to a decision that no such costs *33ought to be taxed, and can support no exception in his favor”); Bradley v. Hitchcock, 1 Kirby (Conn.) 231 (1787) (execution ought not issue against mortgagor for costs on bill for foreclosure, but should be taxed by court); Cassidy v. Waterbury, 14 Conn. Sup. 39, 40 (1946) (“unless awarded as part of the judgment costs cannot be taxed”); W. Horton & K. Knox, 1A Connecticut Practice Series: Practice Book Annotated (4th Ed. 1998) § 18-5, comments, p. 81 (“if [costs in an equitable action] are not awarded as part of the judgment, they are not taxable at all”); 20 C.J.S. 121, Costs § 143 (1990) (“[i]n respect of costs which require judicial investigation and determination, the court can order taxation only at a time at which final judgment is rendered”). Accordingly, the trial court incorrectly struck Philbury’s second and third special defenses, which alleged that the costs associated with the assertion of 111 separate actions were inequitable and should not be permitted.
Turning to the merits of this case, the trial court abused its discretion by awarding fees and other costs of nearly $388,000 to collect taxes of less than $400,000 from a single entity. The lion’s share of this staggering fee was incurred by instituting 111 separate actions when only one was necessary. The award is simply outrageous.
Even the majority concedes that the trial court “abused its equitable discretion in awarding the amount of sheriffs fees that it did . . . .” The sheriff charged in excess of $170,000 for — at best — thr ee weeks of work.2 This works out to something on the order of $8500 per day. I cannot imagine how anyone could possibly disagree with the majority’s conclusion that the fees awarded to the sheriff must be reversed. Nevertheless, *34the majority leaves in place the 111 attorney’s fees and other costs associated with the assertion of 111 separate foreclosure actions.
It is apparent to me that the logic by which the majority reverses the award of sheriffs fees applies with full force to the other costs that the plaintiff needlessly incurred. Aside from different docket numbers, the pleadings, motions, court appearances and briefs that the plaintiff used in every single one of the 111 actions were identical to one another.3 Even the title of each case was identical. In essence, the only difference between the sheriff whose wrist the majority slaps and the attorney whom the majority slaps on the back is the fact that the latter was required to engage in xerography — that is, a secretary employed by the plaintiffs *35attorney had to ran off 111 copies of the same documents.4
The majority also condones the taxation of other duplicative costs in this case, thus ignoring the fact that what it characterizes as 111 “separate tax entities]” were in fact nothing more than paper subdivisions of a single parcel of land. The majority straggles to leave the impression that 111 separate title searches and 111 separate appraisals consumed 111 times more energy than a single title search and appraisal would have required. The majority is simply incorrect.
The plaintiff probably could not have been prevented from instituting 111 separate foreclosure actions on paper subdivisions of the same parcel of land. This does not, however, mean that the trial court was required to multiply the costs associated with foreclosing a single parcel of property by a factor of 111. In an equitable action such as a foreclosure, costs are in the discretion of the trial court. See, e.g., Markham v. Smith, 119 Conn. 355, 367, 176 A. 880 (1935). “While it is normally true that this court will refrain from interfering with a trial court’s exercise of discretion . . . this presupposes that the trial court did in fact exercise its discretion.” (Internal quotation marks omitted.) Higgins v. Karp, 243 Conn. 495, 504, 706 A.2d 1 (1998); see State *36v. Lee, 229 Conn. 60, 73-74, 640 A.2d 553 (1994) (“[i]n the discretionary realm, it is improper for the trial court to fail to exercise its discretion”). “[Discretion imports something more than leeway in decision-making. . . . It means a legal discretion, to be exercised in conformity with the spirit of the law and in a manner to subserve and not to impede or defeat the ends of substantial justice.” (Internal quotation marks omitted.) Higgins v. Karp, supra, 504. It is apparent from the record in this case that the trial court failed to exercise its discretion in the interests of justice.5
In my view, decisions such as the one that the majority renders today further erode the public’s confidence in the legal profession. The plaintiffs decision to bring 111 separate actions multiplied the proper cost of foreclosure by a factor of 111 and imposed a substantial and unnecessary burden on our courts — even though our dockets are already bursting at the seams — thus depriving other litigants of their right to speedy trials.
Accordingly, I dissent.

 The attorneys representing the plaintiff on appeal did not initiate these actions. Instead, present counsel did not file their appearance until after the plaintiff had sold and assigned all of its liens on the 111 lots.


 The writs, summonses and complaints in all of the 111 actions are dated April 15, 1994, and the sheriff completed service of process by May 5, 1994.


 The plaintiffs bill of costs for each of its 111 actions provides as follows:
“[Docket number] : SUPERIOR COURT
CITY OF DANBURY V. PHILBURY, INC.
: J.D. OF DANBURY
: FEBRUARY 13, 1997
AMENDED BILL OF COST
A. Court Entry Fee 150.00
B. Sheriff Fees 1.547.00
(1) Service of Process (Exhibit A) $ 1,248.50*
(2) Lis Pendens (Exhibit B) $ 298.50*
C. Title Search 157.04
(1) Search Fee $ 150.00
(2) Copy Charges ($781.00/111 lots) $ 7.04
D. Appraisal Fee 100.00
(1) Appraisal Report $ 100.00
(2) Testimony** $ 0.00
TOTAL 1.954.04


The travel fee as represented in the bills produced by the Sheriff has been reduced to $6.88 per writ and $6.88 per Lis Pendens; calculated pursuant to [General Statutes] § 52-261 — 3505 miles traveled at 21 cents per mile, per writ and per Lis Pendens for a total of $1,472.10 ($736.05 for all writs and $736.05 for all Lis Pendens).


[The] Plaintiff requests that the appraiser be paid his fee for testimony based upon the court’s discretion and that [the] Plaintiffs Amended Bill of Cost be supplemented with said fee upon judgment.”


 The majority claims that the award of attorney’s fees was “justifiabl[e]” and, in fact, “less than the amount incurred by Philbury for the fees charged by its attorneys for litigating the same cases.” Nothing in the record supports this claim. All the record contains is the following hypothetical question, which the trial court posed to the plaintiffs counsel: “Now if [the attorney] represented you exclusively on this matter for 720 hours, and he charged you $250 an hour, can we agree that that would be $180,000 in legal fees?” This hypothetical question cannot justify the titanic award of attorney’s fees. The court asked the plaintiffs attorney to assume that 720 hours were necessary to prosecute a single foreclosure. This assumption is patently counterfaetual: it is simply incomprehensible that an attorney could justify spending 720 hours prosecuting this foreclosure, even if it were broken up into 111 counts.


 This failure is evident from the trial court’s own memorandum of decision on Philbury’s motion for review of taxation and costs. The trial court apparently believed that it had no discretion to refrain from taxing Philbury for the costs associated with each of the 111 foreclosure actions, because each one was “separate and necessary ... to secure the demand requested.” For the reasons discussed previously, this belief was erroneous.